201 F.2d 512
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.T. J. MOSS TIE COMPANY.
No. 14776.
United States Court of Appeals Eighth Circuit.
January 27, 1953.

Petition to Review Decision of The Tax Court of the United States.
Charles S. Lyon, Asst. Atty. Gen. and Charles W. Davis, Chief Counsel, Bureau of Internal Revenue, Washington, D. C., for petitioner.
Edward W. Tobin, St. Louis, Mo., for respondent.
PER CURIAM.


1
Petition to Review docketed and dismissed, on motion of petitioner and consent of respondent. 18 T.C. 188.